United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   August 20, 2003

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 02-50859
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

MIGUEL CARREON-PALACIO,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. DR-99-CR-644-2-FB
                       --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Miguel Carreon-Palacio, federal prisoner # 19628-057,

is serving a 90-month sentence for possession with intent to

distribute marijuana.   He appeals from the denial of the order

denying him a reduction in sentence under 18 U.S.C. § 3582(c)(2).

He argues that Amendment 635 to the Sentencing Guidelines

clarified the law to allow for consideration of his mitigating

role under U.S.S.G. § 3B1.2 and should therefore be retroactively

applied to him.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-50859
                                -2-

     While we will consider the effect of “clarifying” amendments

on direct appeal, a different rule applies when the issue is

raised on collateral attack pursuant to 18 U.S.C. § 3582(c)(2);

“[E]ligibility for consideration under [18 U.S.C. § 3582(c)(2)]

is triggered only by an amendment listed in [U.S.S.G.

§ 1B1.10(c)] that lowers the guideline range.”   United States v.

Drath, 89 F.3d 216, 217-18 (5th Cir. 1996) (internal quotations

and citation omitted).   Amendment 635 is not listed in U.S.S.G.

§ 1B1.10(c); therefore, a reduction in sentence under 18 U.S.C.

§ 3582(c) is inconsistent with the Sentencing Commission’s policy

statement, and the amendment cannot be given retroactive effect.

See id.

     In light of the foregoing, the district court did not abuse

its discretion.

     AFFIRMED.